PER CURIAM.
We affirm the final judgment of the circuit court granting default judgment in favor of appellee, R.A. Investments Limited and against appellants Merrill and Raymond MacDonald. The final judgment requires appellants, as sellers, to perform certain preliminary acts called for in the contract between the parties for the sale of real property located in the Bahamas. As appellee conceded at oral argument, the final judgment does not purport to, and cannot, require the transfer of title to, or the conveyance of, property located in the Bahamas. See Ruth v. Dep’t of Legal Affairs, 684 So.2d 181 (Fla.1996); State, Dep’t of Natural Res. v. Antioch Univ., 583 So.2d 869, 872 (Fla. 1st DCA 1988); McMullen v. McMullen, 122 So.2d 626 (Fla. 2d DCA 1960).
AFFIRMED.
KLEIN, STEVENSON and TAYLOR, JJ., concur.